Appellate Case: 21-6087       Document: 010110609064       Date Filed: 11/23/2021     Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                         UNITED STATES COURT OF APPEALS                           Tenth Circuit

                               FOR THE TENTH CIRCUIT                          November 23, 2021
                           _________________________________
                                                                              Christopher M. Wolpert
                                                                                  Clerk of Court
     UNITED STATES OF AMERICA,

          Plaintiff - Appellee,

     v.                                                         No. 21-6087
                                                       (D.C. Nos. 5:21-CV-00156-R &
     JOSHUA ALAN MAUJER,                                    5:19-CR-00173-R-1)
                                                                (W.D. Okla.)
          Defendant - Appellant.
                         _________________________________

               ORDER DENYING CERTIFICATE OF APPEALABILITY*
                      _________________________________

 Before HOLMES, KELLY, and McHUGH, Circuit Judges.
                   _________________________________

          Defendant-Appellant Joshua Alan Maujer, a federal inmate appearing pro se, seeks

 a Certificate of Appealability (COA) to appeal from the district court’s dismissal of his

 28 U.S.C. § 2255 motion. See United States v. Maujer, No. CR-19-173-R, 2021 WL

 3177422 (W.D. Okla. July 27, 2021). Exercising jurisdiction under 28 U.S.C. §§ 1291

 and 2253(a), we deny a COA and dismiss the appeal.


                                         Background

          In 2019, Mr. Maujer was indicted on two counts of distribution of

 methamphetamine to an undercover officer and one count of possession of


 *
   This order is not binding precedent except under the doctrines of law of the case, res
 judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-6087     Document: 010110609064          Date Filed: 11/23/2021        Page: 2



 methamphetamine with intent to distribute, 21 U.S.C. § 841(a)(1). Mr. Maujer pled

 guilty to one count of distribution and waived his right to collaterally challenge his

 conviction or sentence “except with respect to claims of ineffective assistance of

 counsel.” His advisory guideline sentence was 210 to 262 months’ imprisonment, but the

 district court varied downward and imposed 108 months.

         Mr. Maujer subsequently filed a motion under 28 U.S.C. § 2255 and raised four

 ineffective assistance of counsel claims. In his appellate filings, Mr. Maujer presents 13

 such claims, 11 of which are entirely new. We decline to review the claims not raised

 below and deny a COA because the district court’s resolution is not reasonably debatable.


                                         Discussion

    I.      Forfeiture
         Absent extraordinary circumstances, this court does not consider issues not

 presented to the district court. See United States v. Viera, 674 F.3d 1214, 1220 (10th Cir.

 2012). While a pro se application “is entitled to a liberal construction,” we may not

 rewrite an application. Childers v. Crow, 1 F.4th 792, 798 (10th Cir. 2021). In his initial

 motion, Mr. Maujer argued that counsel failed to inform him that he waived an appeal by

 taking a plea, failed to object to the presentencing report, failed to communicate

 adequately, and failed to pursue relief under the First Step Act. See Maujer, 2021 WL

 3177422, at *2–4. The only ground challenged on appeal that was raised below pertains

 to counsel failing to communicate adequately.




                                               2
Appellate Case: 21-6087      Document: 010110609064         Date Filed: 11/23/2021     Page: 3



    II.      Counsel’s Failure to Communicate
          To obtain a COA from this court, Mr. Maujer must make “a substantial showing of

 the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Where a claim has been

 denied on the merits, the movant “must demonstrate that reasonable jurists would find the

 district court’s assessment of the constitutional claims debatable or wrong.” Slack v.

 McDaniel, 529 U.S. 473, 484 (2000). To establish an ineffective assistance of council

 claim, Mr. Maujer must show deficient performance and prejudice. Strickland v.

 Washington, 466 U.S. 668, 687 (1984). Prejudice requires showing a reasonable

 probability that he would have gone to trial (rather than pled guilty), but for counsel’s

 errors and omissions. Missouri v. Frye, 566 U.S. 134, 148 (2012).

          Mr. Maujer argues that his counsel provided ineffective assistance because she

 “[f]ailed to disclose discovery and exculpatory evidence to [him] and discuss [the] plan

 or course of action.” Aplt. Br. at 9. Additionally, he argues that his counsel “[f]ailed to

 adequately visit[ and] communicate with [him] regarding discovery and other pertinent

 factors of the case.” Aplt. Br. at 10. The district court’s conclusion that Mr. Maujer

 cannot demonstrate how this prejudiced him is not reasonably debatable. We note that

 Mr. Maujer expressed satisfaction with his counsel at the change of plea hearing and that

 the district court granted a substantial variance but was justifiably concerned with the

 “huge amount of drugs” notwithstanding counsel’s efforts.




                                               3
Appellate Case: 21-6087   Document: 010110609064     Date Filed: 11/23/2021   Page: 4



       We DENY a COA and DISMISS the appeal.


                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge




                                        4